DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JACK POLSKY,
                                Appellant,

                                    v.

                   JP MORGAN CHASE BANK, N.A.,
                            Appellee.

                              No. 4D16-2932

                              [April 5, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Richard L. Oftedal, Judge; L.T. Case No.
2015CA008699XXXXMB.

   Stephen L. Cook, Palm Beach Gardens, for appellant.

   Kristie Hatcher-Bolin of GrayRobinson, P.A., Lakeland, and Thomas H.
Loffredo and Rebecca A. Rodriguez of GrayRobinson, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.